DETAILED ACTION
This office action is in response to application with case number 16/648,607 (filed on 03/18/2020), in which claims 26-50 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 have been cancelled. Claims 26-50 have been added as a new claims. Accordingly, claims 26-50 are currently pending.

Priority
Acknowledgment is made of applicant’s claim this application to be a 371 of PCT/CN2017/119442, filed on 12/28/2017.	

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/18/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that 

Specification
The disclosure is objected to because of the following informalities:
¶[0080] recites “the object recognition circuity to use” in line 3. It should be “the object recognition circuity configured to use”.   
¶[0092] recites “the object recognition circuity to use” in line 3. It should be “the object recognition circuity configured to use”.   
¶[0106] recites “the object recognition circuity to use” in lines 3-4. It should be “the object recognition circuity configured to use”.   
¶[0118] recites “the object recognition circuity to use” in line 5. It should be “the object recognition circuity configured to use”.   
Appropriate correction is required.

Claim Objections
Claims 26, 32-33, 38, 44-45 and 47 are objected to because of the following informalities:  
Claim 26 recites “the object recognition circuity to use” in line 3. It should be “the object recognition circuity configured to use”. 
Claim 38 recites “the object recognition circuity to use” in line 3. It should be “the object recognition circuity configured to use”. 
Claim 47 recites “the object recognition circuity to use” in line 5. It should be “the object recognition circuity configured to use”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-33 & 44-45 are rejected under 35 U.S.C. 112(b) because:
Claim 32 recites the limitation “the input video stream capture rate” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “the input video stream capture rate” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claims 33 & 45 are rejected for incorporating the error(s) of their respective base claims by dependency. 

Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-50 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because it encompasses transitory signals per se.
	With respect to claim 47, the claim is directed toward a “machine-readable medium” [Examiner note: “machine-readable medium” or computer-readable media, and other such variations] typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium, particularly when the specification is silent or does not exclude transitory embodiments (see Applicants’ present Specification ¶69: “A machine-readable storage device may include any non-to include any tangible medium …”, which does not exclude transitory embodiments). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”). 
Dependent claims 48-50 do not overcome the deficiencies of claim 47 and are therefore rejected under the same rationale as claim 47 above. 
Claims drawn to such a “machine-readable medium” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory computer readable medium.









Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 26, 28, 31, 38, and 40, 43, 47-50 are rejected under 35 USC §103 as being unpatentable over Patent Publication No. US 6,408,247 B1 to Ichikawa et al. (hereinafter “Ichikawa”) in view of PG Pub. US 2010/0312432 A1 to Hamada et al. (hereinafter “Hamada”)


As per claims 1-25, (Canceled)




As per claim 26, Ichikawa teaches a system for improving sensor efficiency, the system comprising:

    PNG
    media_image1.png
    624
    451
    media_image1.png
    Greyscale

Ichikawa’s Fig. 4

object recognition circuitry implementable in a vehicle to detect an object ahead of the vehicle, the object recognition circuity [[configured]] to use an object detection operation to detect the object from sensor data of a sensor array, and the object recognition circuitry configured to use at least one object tracking operation to track the object between successive object detection operations (see Fig. 4 [reproduced above for convenience]: S1 “detect Obstacle”, and see Col. 4 Ln. 35-50: First, at Step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1 … Step S3, the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec [object tracking operation to track the object between successive object detection operations]); and

    PNG
    media_image2.png
    803
    476
    media_image2.png
    Greyscale

Ichikawa’s Fig. 5

a processor subsystem to:
calculate a relative velocity of the object with respect to the vehicle (see Fig. 5 [reproduced above for convenience]: “Relative speed”, and see Fig. 4 [reproduced above for convenience] & Col. 4 Ln. 35-50: Step S3, the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5 [reproduced above for convenience]); and
(see Col. 1 Ln. 35-40: It is necessary to detect the obstacle at an interval or period as short as possible to determine the presence or absence of the possibility of collision accurately, and see Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2: on the basis of the current values of the relative position and the relative speed of the obstacle O … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1 [intervals between successive object detection operations], the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa does not disclose, which Hamada; being analogous art; discloses adjust intervals between successive object detection operations based on the relative velocity of the object (see Hamada Fig. 13, Fig. 14 [both reproduced below for convenience] & ¶¶[0133]-[0136]: FIG. 13 shows an example of degree of risk judging processing. In FIG. 13, a degree of risk is defined in accordance with a magnitude of relative speed … transmission cycles corresponding to degrees of risk shown in FIG. 13 are calculated. Then, transmission cycles as shown in FIG. 14 are respectively set [adjust intervals between successive object detection operations]. and the transmission cycles of the vehicles A, B and C respectively fluctuate as well).






    PNG
    media_image3.png
    335
    554
    media_image3.png
    Greyscale

Hamada’s Fig. 13


    PNG
    media_image4.png
    350
    638
    media_image4.png
    Greyscale

Hamada’s Fig. 14

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Hamada, as both inventions are directed to the same field of endeavor - controlling a mode of the wireless communication of surrounding vehicle information based on degrees of risk and safe distances and the combination would provide for suppressing a delay in providing information, avoiding congestion, and securing sufficient transmission power (see at least Hamada’s ¶¶[0001]-[0012]).

As per claim 28, Ichikawa as modified by Hamada teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa further teaches wherein the sensor array includes a radar sensor, and wherein the object detection operation includes:
obtaining a radar scan from the radar (see Fig. 3 [reproduced below for convenience]: S1 “Radar Device”, and see Col. 3 Ln. 65-67 & Col. 4 Ln. 1-2: The radar device S1 scans a detection area ahead of the vehicle body, for example, at a detection period of 100 msec by the laser beams or the millimeter wave and hence, information about the obstacle O is obtained at every detection period of 100 msec); and

    PNG
    media_image5.png
    311
    1214
    media_image5.png
    Greyscale

Ichikawa’s Fig. 3

performing, during an object detection operation, object recognition on the radar scan to detect the object (see Fig. 4 [reproduced above for convenience]: S1 “detect Obstacle”, and see Col. 4 Ln. 35-50: First, at Step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1 … Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec).

As per claim 31, Ichikawa as modified by Hamada teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa further teaches wherein to configure the object recognition circuitry, the processor subsystem is to:
set a number of object tracking operations between successive object detection operations to(see Fig. 4 & Col. 4 Ln. 35-50: each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5 … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1, the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa does not disclose, which Hamada; being analogous art; discloses to adjust intervals between successive object detection operations (see Hamada Fig. 13, Fig. 14 [both reproduced above for convenience] & ¶¶[0133]-[0136]: FIG. 13 shows an example of degree of risk judging processing. In FIG. 13, a degree of risk is defined in accordance with a magnitude of relative speed … transmission cycles corresponding to degrees of risk shown in FIG. 13 are calculated. Then, transmission cycles as shown in FIG. 14 are respectively set [adjust intervals between successive object detection operations]. and the transmission cycles of the vehicles A, B and C respectively fluctuate as well).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Hamada, as both inventions are directed to the same field of endeavor - controlling a mode of the wireless communication of surrounding vehicle information based on degrees of risk and safe distances and the combination would provide for suppressing a delay in providing information, avoiding congestion, and securing sufficient transmission power (see at least Hamada’s ¶¶[0001]-[0012]).

As per claim 38, Ichikawa teaches a method of improving sensor efficiency, the method comprising:
detecting, using object recognition circuitry installed in a vehicle, an object ahead of the vehicle, the object recognition circuity to use an object detection operation to detect the object from sensor data of a sensor array, and the object recognition circuitry configured to use at least
one object tracking operation to track the object between successive object detection operations (see Fig. 4 [reproduced above for convenience]: S1 “detect Obstacle”, and see Col. 4 Ln. 35-50: First, at Step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1 … Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec);
calculating a relative velocity of the object with respect to the vehicle (see Fig. 5 [reproduced above for convenience]: “Relative speed”, and see Fig. 4 & Col. 4 Ln. 35-50: Step S3, the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle 0 detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5); and
configuring the object recognition circuitry to (see Col. 1 Ln. 35-40: It is necessary to detect the obstacle an interval or period as short as possible to determine the presence or absence of the possibility of collision accurately, and see Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2: on the basis of the current values of the relative position and the relative speed of the obstacle O … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1, the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9 which will be described hereinafter).
Ichikawa does not disclose, which Hamada; being analogous art; discloses adjust intervals between successive object detection operations based on the relative velocity of the object (see Hamada Fig. 13, Fig. 14 [both reproduced above for convenience] & ¶¶[0133]-[0136]: FIG. 13 shows an example of degree of risk judging processing. In FIG. 13, a degree of risk is defined in accordance with a magnitude of relative speed … transmission cycles corresponding to degrees of risk shown in FIG. 13 are calculated. Then, transmission cycles as shown in FIG. 14 are respectively set. and the transmission cycles of the vehicles A, B and C respectively fluctuate as well).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Hamada, as both inventions are directed to the same field of endeavor - controlling a mode of the wireless communication of surrounding vehicle information based on degrees of risk and safe distances and the combination would provide for suppressing a delay in providing information, avoiding congestion, and securing sufficient transmission power (see at least Hamada’s ¶¶[0001]-[0012]).

As per claim 40, Ichikawa as modified by Hamada teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa further teaches wherein the sensor array includes a radar sensor, and wherein detecting the object ahead of the vehicle comprises:
(see Fig. 3 [reproduced above for convenience]: S1 “Radar Device”, and see Col. 3 Ln. 65-67 & Col. 4 Ln. 1-2: The radar device S1 scans a detection area ahead of the vehicle body, for example, at a detection period of 100 msec by the laser beams or the millimeter wave and hence, information about the obstacle O is obtained at every detection period of 100 msec); and
performing, during an object detection operation, object recognition on the radar scan to detect the object (see Fig. 4 [reproduced above for convenience]: S1 “detect Obstacle”, and see Col. 4 Ln. 35-50: First, at Step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1 … Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec).

As per claim 43, Ichikawa as modified by Hamada teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa further teaches wherein configuring the object recognition circuitry comprises:
setting a number of object tracking operations between successive object detection operations to (see Fig. 4 & Col. 4 Ln. 35-50: each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5 … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1, the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa does not disclose, which Hamada; being analogous art; discloses to adjust intervals between successive object detection operations (see Hamada Fig. 13, Fig. 14 [both reproduced above for convenience] & ¶¶[0133]-[0136]: FIG. 13 shows an example of degree of risk judging processing. In FIG. 13, a degree of risk is defined in accordance with a magnitude of relative speed … transmission cycles corresponding to degrees of risk shown in FIG. 13 are calculated. Then, transmission cycles as shown in FIG. 14 are respectively set [[adjust intervals between successive object detection operations]. and the transmission cycles of the vehicles A, B and C respectively fluctuate as well).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Hamada, as both inventions are directed to the same field of endeavor - controlling a mode of the wireless communication of surrounding vehicle information based on degrees of risk and safe distances and the combination would provide for suppressing a delay in providing information, avoiding congestion, and securing sufficient transmission power (see at least Hamada’s ¶¶[0001]-[0012]).









As per claim 47, Ichikawa teaches at least one machine-readable medium including instructions for improving sensor efficiency, the instructions when executed by a machine, cause the machine to perform operations comprising:
detecting, using object recognition circuitry installed in a vehicle, an object ahead of the vehicle, the object recognition circuity to use an object detection operation to detect the object from sensor data of a sensor array, and the object recognition circuitry configured to use at least one object tracking operation to track the object between successive object detection operations (see Fig. 4 [reproduced above for convenience]: S1 “detect Obstacle”, and see Col. 4 Ln. 35-50: First, at Step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1 … Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec);
calculating a relative velocity of the object with respect to the vehicle (see Fig. 5 [reproduced above for convenience]: “Relative speed”, and see Fig. 4 & Col. 4 Ln. 35-50: Step S3, the obstacle locus determining means M1 determines the locus of movement of the obstacle O, based on the relative position and the relative speed of the obstacle O detected by the radar device S1. Namely, each of the relative position and the relative speed of the obstacle 0 detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec, as shown in FIG. 5); and
configuring the object recognition circuitry to  detection operations based on the relative velocity of the object (see Col. 1 Ln. 35-40: It is necessary to detect the obstacle an interval or period as short as possible to determine the presence or absence of the possibility of collision accurately, and see Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2: on the basis of the current values of the relative position and the relative speed of the obstacle O … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1, the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa does not disclose, which Hamada; being analogous art; discloses adjust intervals between successive object detection operations based on the relative velocity of the object (see Hamada Fig. 13, Fig. 14 [both reproduced above for convenience] & ¶¶[0133]-[0136]: FIG. 13 shows an example of degree of risk judging processing. In FIG. 13, a degree of risk is defined in accordance with a magnitude of relative speed … transmission cycles corresponding to degrees of risk shown in FIG. 13 are calculated. Then, transmission cycles as shown in FIG. 14 are respectively set. and the transmission cycles of the vehicles A, B and C respectively fluctuate as well).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ichikawa in view of Hamada, as both inventions are directed to the same field of endeavor - controlling a mode of the wireless communication of surrounding vehicle information based on degrees of risk and safe distances and the combination would provide for suppressing a delay in providing information, avoiding congestion, and securing sufficient transmission power (see at least Hamada’s ¶¶[0001]-[0012]).

As per claim 49, Ichikawa as modified by Hamada teaches the machine-readable medium of claim 47, accordingly, the rejection of claim 47 above is incorporated. Ichikawa further teaches wherein the sensor array includes a radar sensor, and wherein detecting the object ahead of the vehicle comprises:
(see Fig. 3 [reproduced above for convenience]: S1 “Radar Device”, and see Col. 3 Ln. 65-67 & Col. 4 Ln. 1-2: The radar device S1 scans a detection area ahead of the vehicle body, for example, at a detection period of 100 msec by the laser beams or the millimeter wave and hence, information about the obstacle O is obtained at every detection period of 100 msec); and
performing, during an object detection operation, object recognition on the radar scan to detect the object (see Fig. 4 [reproduced above for convenience]: S1 “detect Obstacle”, and see Col. 4 Ln. 35-50: First, at Step S1, a relative position and a relative speed of an obstacle O such as a coming-on vehicle, relative to the vehicle are detected at a detection period of 100 msec by the radar device S1 … Namely, each of the relative position and the relative speed of the obstacle O detected by the radar device S1, is comprised of a plurality of data provided at a time interval of 100 msec).
























s 27, 29, 39, 41, 48 & 50 are rejected under 35 USC §103 as being unpatentable over Ichikawa (US 6,408,247 B1) as modified by Hamada (US 2010/0312432 A1) in view of Patent Publication No. CN107202983A to Liu Guoqing (hereinafter “Guoqing”), which is found in the IDS submitted on 03/18/2020 
The rejections below are based on the machine translation of the Guoqing’s reference a copy of which is attached to this Office Action as also indicated in the 892 form.

As per claim 27, Ichikawa as modified by Hamada teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa as modified by Hamada Ichikawa does not disclose, which Guoqing; being analogous art; discloses wherein the sensor array includes a visible light camera, and wherein the object detection operation includes:
obtaining an image from the visible light camera (see Guoqing Fig. 3 [reproduced below for convenience] & ¶[0009]: acquiring an environment image and a target image in front of the vehicle by using a vehicle-mounted camera); and
performing, during an object detection operation, object recognition on the image to detect the object (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: Fig. 3 is a block diagram of an automatic braking system based on image recognition and millimeter wave radar fusion. An automatic braking system based on image recognition and millimeter wave radar fusion comprises a millimeter wave radar module 101, a vehicle-mounted camera module 102, a semantic segmentation processing module 103, a weighting fusion module 104, a calculation module 105 and a control module 106; the millimeter wave radar module 101 is used for acquiring a target radar image in front of the vehicle and the distance from the target to the vehicle; the vehicle-mounted camera module 102 is used for acquiring an environment image and a target image in front of the vehicle; the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning; the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion; the calculation module 105 is configured to calculate predicted time for collision between the vehicle and the target according to the distance, the speed, and the acceleration between the vehicle and the target).

    PNG
    media_image6.png
    671
    849
    media_image6.png
    Greyscale

Guoqing’s Fig. 3 (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 29, Ichikawa as modified by Hamada teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa as modified by Hamada does not disclose, which Guoqing; being analogous art; discloses wherein to calculate the relative velocity of the object, the processor subsystem is to:
identify a current operating scenario of the vehicle (see Guoqing Fig. 1, Fig. 3 &  ¶¶[0075]-[0099]: In step S150, the predicted time to collision between the host vehicle and the target is calculated [current operating scenario] based on the distance, velocity, and acceleration between the host vehicle and the target … the drivable area [current operating scenario] is separated from the background image by means of deep learning semantic segmentation, then the images acquired based on the vehicle-mounted camera and the images acquired by the millimeter wave radar are combined for weighted fusion … the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning);
assign weights to the sensor data from the sensor array based on the current operating scenario to create weighted sensor data (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image); and
calculate the relative velocity of the object ahead of the vehicle using the weighted sensor data (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion … The weighted fusion module 104 is further configured to dynamically adjust the weights of the target radar image, the environment image, and the target image).
(see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 39, Ichikawa as modified by Hamada teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa as modified by Hamada Ichikawa does not disclose, which Guoqing; being analogous art; discloses wherein the sensor array includes a visible light camera, and wherein detecting the object ahead of the vehicle comprises:
obtaining an image from the visible light camera (see Guoqing Fig. 3 [reproduced above for convenience] & ¶[0009]: acquiring an environment image and a target image in front of the vehicle by using a vehicle-mounted camera); and
performing, during an object detection operation, object recognition on the image to detect the object (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: Fig. 3 is a block diagram of an automatic braking system based on image recognition and millimeter wave radar fusion. An automatic braking system based on image recognition and millimeter wave radar fusion comprises a millimeter wave radar module 101, a vehicle-mounted camera module 102, a semantic segmentation processing module 103, a weighting fusion module 104, a calculation module 105 and a control module 106; the millimeter wave radar module 101 is used for acquiring a target radar image in front of the vehicle and the distance from the target to the vehicle; the vehicle-mounted camera module 102 is used for acquiring an environment image and a target image in front of the vehicle; the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning; the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion; the calculation module 105 is configured to calculate predicted time for collision between the vehicle and the target according to the distance, the speed, and the acceleration between the vehicle and the target).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 41, Ichikawa as modified by Hamada teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa as modified by Hamada does not disclose, which Guoqing; being analogous art; discloses wherein calculating the relative velocity of the object comprises:
identifying a current operating scenario of the vehicle (see Guoqing Fig. 1, Fig. 3 &  ¶¶[0075]-[0099]: In step S150, the predicted time to collision between the host vehicle and the target is calculated [current operating scenario] based on the distance, velocity, and acceleration between the host vehicle and the target … the drivable area [current operating scenario] is separated from the background image by means of deep learning semantic segmentation, then the images acquired based on the vehicle-mounted camera and the images acquired by the millimeter wave radar are combined for weighted fusion … the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning);
assigning weights to the sensor data from the sensor array based on the current operating scenario to create weighted sensor data (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image); and
calculating the relative velocity of the object ahead of the vehicle using the weighted sensor data (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion … The weighted fusion module 104 is further configured to dynamically adjust the weights of the target radar image, the environment image, and the target image).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 48, Ichikawa as modified by Hamada teaches the machine-readable medium of claim 47, accordingly, the rejection of claim 47 above is incorporated. Ichikawa as modified by Hamada Ichikawa does not disclose, which Guoqing; being analogous art; discloses wherein the sensor array includes a visible light camera, and wherein detecting the object ahead of the vehicle comprises:
(see Guoqing Fig. 3 [reproduced above for convenience] & ¶[0009]: acquiring an environment image and a target image in front of the vehicle by using a vehicle-mounted camera); and
performing, during an object detection operation, object recognition on the image to detect the object (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: Fig. 3 is a block diagram of an automatic braking system based on image recognition and millimeter wave radar fusion. An automatic braking system based on image recognition and millimeter wave radar fusion comprises a millimeter wave radar module 101, a vehicle-mounted camera module 102, a semantic segmentation processing module 103, a weighting fusion module 104, a calculation module 105 and a control module 106; the millimeter wave radar module 101 is used for acquiring a target radar image in front of the vehicle and the distance from the target to the vehicle; the vehicle-mounted camera module 102 is used for acquiring an environment image and a target image in front of the vehicle; the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning; the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion; the calculation module 105 is configured to calculate predicted time for collision between the vehicle and the target according to the distance, the speed, and the acceleration between the vehicle and the target).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).

As per claim 50, Ichikawa as modified by Hamada teaches the machine-readable medium of claim 47, accordingly, the rejection of claim 47 above is incorporated. Ichikawa as modified by Hamada does not disclose, which Guoqing; being analogous art; discloses wherein calculating the relative velocity of the object comprises:
identifying a current operating scenario of the vehicle (see Guoqing Fig. 1, Fig. 3 &  ¶¶[0075]-[0099]: In step S150, the predicted time to collision between the host vehicle and the target is calculated [current operating scenario] based on the distance, velocity, and acceleration between the host vehicle and the target … the drivable area [current operating scenario] is separated from the background image by means of deep learning semantic segmentation, then the images acquired based on the vehicle-mounted camera and the images acquired by the millimeter wave radar are combined for weighted fusion … the semantic segmentation processing module 103 is configured to process the target radar image, the environment image, and the target image by using semantic segmentation based on deep learning);
assigning weights to the sensor data from the sensor array based on the current operating
scenario to create weighted sensor data (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image); and
calculating the relative velocity of the object ahead of the vehicle using the weighted sensor data (see Guoqing Fig. 3 &  ¶¶[0084]-[0099]: the weighted fusion module 104 is configured to perform weighted fusion on the processed target radar image, the processed environment image, and the processed target image, and calculate a distance, a speed, and an acceleration between the vehicle and the target according to image information of the weighted fusion … The weighted fusion module 104 is further configured to dynamically adjust the weights of the target radar image, the environment image, and the target image).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Guoqing, as all inventions are directed to the same field of endeavor - estimated collision time with detected objects ahead based on object recognition and millimeter-wave radar and the combination would provide for improving the driving safety degree (see at least Guoqing’s Abstract & ¶¶[0001]-[0005]).




























s 30 & 42 are rejected under 35 USC §103 as being unpatentable over Ichikawa (US 6,408,247 B1) as modified by Hamada (US 2010/0312432 A1) in view of PG Pub. No. US 2004/0140143 A1 to Saeki et al. (hereinafter “Saeki”) 

As per claim 30, Ichikawa as modified by Hamada teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa as modified by Hamada Ichikawa does not disclose, which Saeki; being analogous art; discloses wherein to calculate the relative velocity of the object (see Saeki Fig. 3: “Calculate Relative Velocity Vr”), the processor subsystem is to:
calculate a first distance between the vehicle and the object in a first detection operation (see Saeki Fig. 3 & ¶[0113]: the last value of the real following distance D [first distance]);
calculate a second distance between the vehicle and the object in a second detection operation (see Saeki Fig. 3 & ¶[0113]: the current value of the real following distance D [second distance]);
calculate a difference between the first and second distances (see Saeki Fig. 3 & ¶[0113]: subtracting the last value of the real following distance D [first distance] from the current value of the real following distance D [second distance]); and
calculate the relative velocity as the difference divided by a time interval between the first and second detection operations (see Saeki Fig. 3 & ¶[0113]: in S7, the relative velocity Vr is calculated by dividing a value obtained by subtracting [the difference] the last value of the real following distance D [first distance] from the current value of the real following distance D [second distance] by a time period of one cycle of the control cycle).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Saeki, as all inventions are directed to the same field of endeavor – relative velocity calculation based on detected distance between an own vehicle and a front-vehicle that is running ahead of (see at least Saeki’s ¶[0017] & ¶[0113]).

As per claim 42, Ichikawa as modified by Hamada teaches the method of claim 38, accordingly, the rejection of claim 38 above is incorporated. Ichikawa as modified by Hamada Ichikawa does not disclose, which Saeki; being analogous art; discloses wherein calculating the relative velocity of the object (see Saeki Fig. 3: “Calculate Relative Velocity Vr”) comprises:
calculating a first distance between the vehicle and the object in a first detection operation (see Saeki Fig. 3 & ¶[0113]: the last value of the real following distance D [first distance]);
calculating a second distance between the vehicle and the object in a second detection operation (see Saeki Fig. 3 & ¶[0113]: the current value of the real following distance D [second distance]);
calculating a difference between the first and second distances (see Saeki Fig. 3 & ¶[0113]: subtracting the last value of the real following distance D [first distance] from the current value of the real following distance D [second distance]); and
calculating the relative velocity as the difference divided by a time interval between the first and second detection operations (see Saeki Fig. 3 & ¶[0113]: in S7, the relative velocity Vr is calculated by dividing a value obtained by subtracting [the difference] the last value of the real following distance D [first distance] from the current value of the real following distance D [second distance] by a time period of one cycle of the control cycle).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Saeki, as all inventions are directed to the same field of endeavor – relative velocity calculation based on detected distance between an own vehicle and a front-vehicle that is running ahead of the own-vehicle and time period of control cycle and the combination would provide for (see at least Saeki’s ¶[0017] & ¶[0113]).









































s 34-37 & 46 are rejected under 35 USC §103 as being unpatentable over Ichikawa (US 6,408,247 B1) as modified by Hamada (US 2010/0312432 A1) in view of PG Pub. No. US 2011/0103643 A1 to Salsman et al. (hereinafter “Salsman”) 

As per claim 34, Ichikawa as modified by Hamada teaches the system of claim 31, accordingly, the rejection of claim 31 above is incorporated. Ichikawa further teaches wherein to configure the object recognition circuitry, the processor subsystem is to:
(see Ichikawa Col. 1 Ln. 35-40: It is necessary to detect the obstacle at an interval or period as short as possible to determine the presence or absence of the possibility of collision accurately, and see Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2: on the basis of the current values of the relative position and the relative speed of the obstacle O … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1, the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9).
Ichikawa & Hamada does not explicitly disclose, which Salsman; being analogous art; discloses power off the object recognition circuitry during the intervals (see Salsman Fig. 2 & ¶¶[0015]-[0040]: image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1, device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

As per claim 35, Ichikawa as modified by Hamada teaches the system of claim 26, accordingly, the rejection of claim 26 above is incorporated. Ichikawa further teaches wherein the processor subsystem is to:
when the relative velocity is zero, use a pre-trained model to predict a time interval until a moving object is likely to appear (see Ichikawa Col. 1 Ln. 35-40: It is necessary to detect the obstacle at an interval or period as short as possible [implies pre-trained model to predict a time interval] to determine the presence [moving object is likely to appear] or absence [implies when the relative velocity is zero] of the possibility of collision accurately, and see Col. 4 Ln. 54-67 & Col. 5 Ln. 1-2: on the basis of the current values of the relative position and the relative speed of the obstacle O … it is possible to determine a relative position and a relative speed of the obstacle O after a predetermined time [pre-trained model to predict a time interval] from the time point when the current data has been obtained. Namely, if the predetermined time is set at a determined period Ts shorter than a detection period (100 msec) for the detection by the radar device S1, the relative position and the relative speed of the obstacle O for a time of 100 msec from the time point when the current data has been obtained to a time point when the next data will be obtained, can be determined finely at every determination period Ts shorter than 100 msec. The length of the determination period Ts is determined at Step S9); and

Ichikawa & Hamada does not explicitly disclose, which Salsman; being analogous art; discloses pause the object detection and object tracking operations for the time interval (see Salsman ¶¶[0015]-[0040]: image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep [pause] or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1 , device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

As per claim 36, Ichikawa as modified by Hamada teaches the system of claim 35, accordingly, the rejection of claim 35 above is incorporated. Ichikawa & Hamada does not explicitly disclose, which Salsman; being analogous art; discloses wherein to pause the object detection and object tracking operations, the processor subsystem is to:
power off the object recognition circuitry for the time interval (see Salsman ¶¶[0015]-[0040]: image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1, device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

As per claim 37, Ichikawa as modified by Hamada teaches the system of claim 35, accordingly, the rejection of claim 35 above is incorporated. Ichikawa & Hamada does not explicitly disclose, which Salsman; being analogous art; discloses wherein to pause the object detection and object tracking operations, the processor subsystem is to:
hibernate the object recognition circuitry for the time interval (see Salsman Fig. 2 & ¶¶[0015]-[0040]: image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1, device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

As per claim 46, Ichikawa as modified by Hamada teaches the method of claim 43, accordingly, the rejection of claim 43 above is incorporated. Ichikawa & Hamada does not explicitly disclose, which Salsman; being analogous art; discloses wherein configuring the object recognition circuitry comprises:
powering off the object recognition circuitry during the intervals between successive detection operations (see Salsman Fig. 2 & ¶¶[0015]-[0040]: image processing and data formatting circuitry 16 may be used to perform image preprocessing functions. The image preprocessing functions that may be performed by circuitry 16 include … motion detection, object tracking, … object recognition … device 10 can tum off a graphical processing unit (GPU) and/or central processing unit (CPU) to place device 10 into a full sleep or hibernate mode …  camera module 12 can electronically initiate a restart of device 10 and thereby automatically return device 10 to full power operation … device 10 may enter a power saving mode and imaging system 12 may begin or continue imaging operations. If desired, imaging system 12 may use camera sensor 14 to capture images at pre-defined intervals. Camera sensor 14 may capture an image every one-thirtieth of a second, every one-fifteenth of a second, every one-eighth of a second, every quarter-second, every half-second, every second, every two seconds, or at any other suitable interval … device 10 may be consuming power at power level 34 prior to time t1. Prior to time t1, device 10 may be turned off or operating in a power saving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ichikawa & Hamada in view of Salsman, as all inventions are directed to the same field of endeavor – object detection sensors and circuitry to track the motion of an object in the images and the combination would provide for the determination of progressive series of power saving modes that include slowing down the frame rate of the sensors and returning the device to full power operation from any number of power saving modes (see at least Salsman’s ¶¶[0020]-[0023]).

Allowable Subject Matter
Claims 32-33 & 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sablak et al. (PG Pub. US 2004/0100563 A1) teaches a video tracking system which includes a video camera and a processor that receives video images acquired by the camera and selectively adjusts the camera. Sablak’s processor is programmed to detect a moving target object in the video images and adjust the camera to track the target object wherein the processor adjusts the camera at a plurality of varied adjustment rates. 
Tamatsu et al. (PG Pub. US 2003/0156055 A1) teaches radar system realizes both of a quick detection of higher relative speed provisional target and a sure detection of smaller relative speed provisional target. Tamatsu’s radar system sets the  number of detection cycles used for a paring validity check in response to the relative velocity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661